Citation Nr: 1409490	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a lung disability, to include as secondary to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


REMAND

The appellant had active military service from September 1964 to March 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2013, the appellant testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  At the hearing, the appellant withdrew from appeal his claim of entitlement to service connection for diabetes mellitus.  As such, that issue is no longer in appellate status.  

A review of the claims folder reflects that in a July 2009 statement, the appellant reported that he had filed a claim with the Social Security Administration (SSA) for disability benefits.  Later, during his above-noted February 2013 Board hearing, the appellant appears to imply that he had been granted SSA disability benefits as a result of his hypertension.  In particular, while discussing his hypertension claim on questioning from his representative, the appellant was noted to comment, "Well I retired with disability social security because of it."  At the same time, however, a January 2009 VA treatment record notes that the appellant had "retired yesterday" and that his blood pressure was under "excellent control."  It would appear, based on the VA treatment record, that any SSA award for disability would not be based on the appellant's hypertension.  Otherwise, with regard to the above July 2009 statement, the appellant at that time noted that he was receiving "regular" social security.  

Notwithstanding the discrepancy in the appellant's report regarding SSA disability benefits, he has clearly reported having filed a claim.  As these records may have a bearing on the appellant's claims for service connection for hypertension and for a lung disability, a remand is necessary to obtain any available records associated with the appellant's identified SSA claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Also, the appellant commented during his Board hearing that he was diagnosed with hypertension by VA sometime between 1988 and 1990.  He also testified that he received private medical treatment for his hypertension in the early 1980s from a Dr. Holmes of Beaumont, Texas.  The appellant indicated that Dr. Holmes was still practicing medicine.  A March 2008 VA treatment record notes the appellant's diagnosis of benign essential hypertension with an onset date of October 2000.  It also notes that the appellant had been on hypertensive medications since 1994, and also makes reference to Dr. Holmes.  

The Board notes that the appellant had not mentioned in his statements submitted to the RO that he had received treatment for hypertension with the VA in the late 1980s or that he had been treated by Dr. Holmes.  On the contrary, in a September 2009 statement, the appellant identified having been treated at the VA for the previous nine years.  Because the appellant has now identified medical treatment that may be pertinent to his claim, the Agency of Original Jurisdiction (AOJ) should attempt to obtain any VA records, to include those archived, dated from 1988 to March 2007 (the beginning date for those VA records associated with the claims folder).  Additionally, the appellant should be invited to submit a medical release of information form (VA Form 21-4142) allowing the AOJ to attempt to obtain records from Dr. Holmes.  

With regard to the asbestos-related claim for a lung disability, the appellant alleges that he was exposed to asbestos during his military service in the United States Navy.  The appellant contends this occurred during his assignment to the USS Kitty Hawk (CVA-63) while it was apparently in the Long Beach, California Naval Shipyard; as well as during his assignment to the Naval Training Station in San Diego and the U.S. Naval Base at Subic Bay, the Republic of the Philippines.  The appellant contends that pipes in storerooms, sleeping quarters, and work spaces were covered with asbestos material.  An October 2009 private treatment record has identified X-ray evidence of parenchymal and pleural changes in the appellant's lungs.  The physician noted that these findings were diagnostic of a history of asbestos exposure, underlying asbestosis and asbestos-related pleural disease.  VA treatment records document that the appellant smokes one pack of cigarettes per day.  

There is no specific statutory guidance concerning asbestos claims; nor has the VA Secretary promulgated any regulations in regard to such claims.  Nevertheless, the VA Adjudication Procedure Manual, M-21-1MR (Part IV), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The adjudication of a claim for service connection for a disability as resulting from asbestos exposure should include a determination as to whether or not:  (1) military records demonstrate the appellant was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the appellant was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id at Subsection (d).  

The appellant has not provided any evidence of exposure to asbestos other than his allegations that such exposure did occur.  The Board concedes that asbestos materials were in use at the time of the appellant's military service.  Additionally, in his April 2010 notice of disagreement, the appellant reported that he had a "claim" against a company, presumably associated with asbestos manufacturing or removal, related to the appellant's duty at the Long Beach Naval Ship Yard and also the Naval Training Center in San Diego.  Evidence related to any claim (or legal action) brought by the appellant for alleged asbestos exposure is relative to his VA claim currently on appeal.  As such, the appellant should be invited to submit evidence associated the claim he has against the identified company.  The Board is particularly interested in evidence that may support the appellant's contention that he was exposed to asbestos while in the military.  

Whether evidence is or is not received from the appellant associated with the above-noted claim (legal action), in light of the private October 2009 medical report, the appellant should be scheduled for a VA medical examination to assess any current lung disability and whether such disability is consistent with a history of asbestos exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant identify any private or VA treatment he may have received for his hypertension and/or lung disability.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the appellant has received for his disabilities, to include relevant records available through the CAPRI records system since March 2009.  

In particular, the appellant should specifically be asked to identify the dates of any VA treatment he received prior to March 2007 (the date of the earliest VA treatment records associated with the claims folder).  The appellant has testified that he received VA treatment beginning sometime between 1988 and 1990.  The RO should obtain any records identified.  Any search must include a search of VA retired/archived records, if appropriate.  The appellant should also be asked to submit records associated with treatment he received for hypertension from Dr. Holmes of Beaumont, Texas, or provide a VA medical release form to allow the VA to attempt to obtain any available records.  

If identified records are unavailable, or the search for them otherwise yields negative results, this fact must be documented in the claims folder and the appellant notified in accordance with 38 C.F.R. § 3.159(e) (2013).  

2.  Contact the Social Security Administration directly and request copies of all pertinent information considered in awarding or denying SSA disability benefits, to include a complete copy of any decision.  If the records cannot be obtained after reasonable efforts have been made, this fact must be documented in the claims folder and the appellant notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Invite the appellant to submit evidence associated with the claim (legal action) he reportedly has against a company related to his alleged asbestos exposure at the Long Beach Naval Shipyard and the Naval Training Center in San Diego.  The Board is particularly interested in evidence that may support the appellant's contention that he was exposed to asbestos while in the military.  

4.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the appellant should then be scheduled for a VA respiratory examination.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the appellant's alleged exposure to asbestos (to include both during and after service) and is also requested to review the claims folder.  In particular, the examiner should consider the October 2009 private medical report which indicated that X-ray findings were diagnostic of a history of asbestos exposure, underlying asbestosis and asbestos-related pleural disease.  

Following an examination of the appellant, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed lung disability had its onset during service or is otherwise related to military service, to include being consistent with asbestos exposure.  

The medical basis for any conclusion reached should be thoroughly explained.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  

5.  The AOJ must ensure that any opinion report complies with this remand.  If any opinion, or report of examination, is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

6.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


